Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2018/0071984).
Claim 1: Lee et al. discloses an apparatus including a feed system for an inkjet printer (fig. 3). The feed system includes a mixer (30) for delivery to a printhead (22) of the printer (fig. 3).
Claim 9: Lee et al. discloses a cleaning system (¶ 58).
Claim 12: Lee et al. discloses no dead zones between components (fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0071984), as applied to claim 1 above, in view of Tanno et al. (US 2006/0007254).
Claims 2-3: Lee et al. discloses first and second pumps (27) and a mixer (30). Lee et al. is silent as to the pumps being metering pumps. However, Tanno et al. discloses an apparatus for an inkjet printer which includes a feed system including a metering pump (23; ¶¶ 59-60). As taught by Tanno et al., a metering pump is a preferable feeding pump because it feeds a constant quantity of components (¶ 60). It would have been obvious to one or ordinary skill in the art at the time the application was filed to have utilized the metering pump of Tanno et al. in the apparatus of Lee et al. in order to provide a constant supply of components, as taught by Tanno et al.
Claims 4-5: Lee et al. discloses the mixers being passive and active, with a circulating pump (40) disposed on one side of the mixing tank (30) to rapidly mix inks having various colors supplied from the source tanks (26) with each other (¶ 48).
Claim 6: Tanno et al. discloses a pressure-controlled reservoir (¶ 14).
Claim 10: Tanno et al. discloses a modular and replaceable component (¶ 91).
Claim 11: Lee et al. discloses a 3-way valve connecting the pumps, mixer and cleaning system (¶ 67).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0071984), as applied to claim 1 above, in view of Tanno et al. (US 2006/0007254) and Kent (US 2004/0085416).
Lee et al. discloses a recirculation system (40; ¶ 48). Kent discloses a recirculation pump and compartments (claims 24, 34). It would have been obvious to one of ordinary skill in the art at the time .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0071984), as applied to claim 1 above, in view of Cruz et al. (US 2015/0124019).
Lee et al. is silent as to a heat-transfer system. Cruz et al. discloses an inkjet printer which includes a heat-transfer system (¶¶ 18-19). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized the heat transfer system of Cruz et al. in the apparatus of Lee et al. to effectively control temperature within the apparatus.

Claims 10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0071984), as applied to claim 1 above, in view of Kosugi et al. (US 2004/0114002).
Lee et al. is silent as to temperature or viscosity sensors, and modular and replaceable components. However, Kosugi et al. discloses an inkjet printer including temperature and viscosity sensors and a controller, and modular/replaceable components (¶ 81). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized the sensors of Kosugi et al. in the apparatus of Lee et al. to identify and rectify printing apparatus malfunctions, as taught by Kosugi et al. (¶ 5).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0071984), as applied to claim 1 above, in view of Cruz et al. (US 2015/0124019) and Kosugi et al. (US 2004/0114002).
Lee et al. is silent as to a heat-transfer system. Cruz et al. discloses an inkjet printer which includes a heat-transfer system (¶¶ 18-19). Kosugi et al. discloses an inkjet printer including .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7/7/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY W THROWER/Primary Examiner, Art Unit 1742